Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 06/15/2022. 
Claims 1 and 3-21 are currently pending.
The objection of claim 16 is withdrawn in view of the above amendment.
The rejection of claims 8 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection of claim 18 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.  However, claim 4 is rejected under 112(d) for a new reason necessitated by the present amendment. 
The rejection of claims 1, 3-6, 11-15, 19, and 20 under 35 U.S.C. 102(a)(1,2) as being anticipated by Clubley et al. (US 5,294,371) is withdrawn in view of the above amendment.
The rejections under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0257868) as previously set forth in the Office action mailed 02/16/2022 are maintained, have been revised to reflect the changes in claim scope made by the present claim amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite the limitation of a mixture comprising “one or more inorganic phosphates at a concentration of about 0.1% to about 60% by weight;”.  However, the original disclosure fails to adequately disclose the inventors were in possession of such a broad concentration.  The original disclosure merely described and claimed the most broad concentration of the inorganic phosphates as “about 0.1% to about 40% by weight” (see para. [0027] and claim 2 as originally filed).  There is no implicit or explicit disclosure that a concentration of about 40% and up to about 60% by weight inorganic phosphate was included in the invention as originally filed.  Independent claim 12 is also rejected for the same reason, and claims 3-11 and 13-21 are rejected for their dependency on the independent claims. 
Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites the limitation “wherein the hydroxyphosphono acetic acid and/or salts thereof and/or derivatives of hydroxyphosphono acetic acid and/or salts thereof is present in an amount ranging from about 1 ppm to about 500 ppm,” and parent claim 1 recites the limitation the “hydroxyphosphono acetic acid and/or salts thereof and/or derivatives of hydroxyphosphono acetic acid and/or salts thereof at a concentration of about 0.10% to about 60% by weight”.  In terms of ppm instead of wt.%, claim 1 corresponds to a recitation of the concentration of the hydroxyphosphonic acetic acid component is present in a concentration of about 1,000 ppm to about 600,000 ppm.  Accordingly, claim 4 fails to further limit or include all the limitations of its parent claim 1 since the concentration is outside the scope of that recited in the parent claim.  The concentrations are mutually exclusive (claim 1: 1,000 to 600,000 ppm; claim 4: 1 to 500 ppm).  
As similarly indicated in the previous Office action’s 112(b) rejection of now cancelled claim 2, it is noted independent claim 1 recites the hydroxyphosphono acetic acid component separate from the mixture component (see the semicolon+and “; and” which concludes the recitation of components in the mixture and begins the limitations of the hydroxyphosphono acetic acid component).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0257868).
As to claim 1, Yang et al. teach a corrosion inhibitor composition (super concentrate additive solution to improve corrosion protection performance) comprising one or more alkaline earth metals (the composition comprises a magnesium compound and a calcium compound, para. 0006), one or more inorganic phosphates (a phosphoric acid compound, para. 0006 and 0024), and water (para. 0006, 0015, 0019, and 0020).  
Although Yang et al. fail to explicitly teach the composition further comprises one or more organic phosphates and a hydroxyphosphono acetic acid, Yang et al. teach the calcium compound includes more than one calcium compound that generates calcium ions including compounds such as calcium-2-phosphonobutane-1,2,4-tricarboxylic acid, calcium-1-hydroxyethane-1,1-diphosphonic acid, calcium-hydroxyphosphono-acetic acid or calcium-2-hydroxyphosphono acetic acid, calcium phosphonosuccinic acid, calcium-PSO where PSO is mono, bis, and oligomeric phosphinosuccinic acid adduct (para. 0047).  The hydroxyphosphono-acetic acid compounds read on the claimed hydroxyphosphono acetic acid compound and the remaining compounds read on the claimed one or more organic phosphates.  Alternatively or furthermore, Yang et al. further teach the optional presence of the same organic compounds as magnesium salts (para. 0049), lithium salts (para. 0051), and/or strontium salts (para. 0053). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang et al., to contain each of alkaline earth metal(s), organic phosphate(s), inorganic phosphate(s), and hydroxyphosphono acetic acid(s) and/or salt(s)/derivative(s) thereof because the reference is directed to corrosion inhibiting compositions containing such ingredients.  
Yang et al. further teach amounts of the components that amount to a prima facie case of overlap of the claimed 0.1-20% by weight of the one or more alkaline earth metals, 0.1-70% by weight water, 0.1-40% by weight of organic phosphates, 0.1-60% by weight inorganic phosphates, and 0.1-60% by weight of the hydroxyphosphono acetic acid component.  Yang et al. teach the super concentrate additive solution comprises 14-38% water by total weight (para. 0020), about 1-55 wt.% inorganic phosphate (active phosphoric acid, para. 0024), about 0.1 mg/L to 20,000 mg/L Ca2+ calcium ion concentration from the calcium compound(s), i.e., up to 2 wt.% calcium, (para. 0048), about 0.1 mg/L to 15,000 mg/L Mg2+ magnesium ion concentration from the magnesium compound(s), i.e., up to 1.5 wt.% magnesium, (para. 0050), up to 20,000 mg/L Sr2+ strontium ion concentration from the strontium compound(s), i.e., up to 2 wt.% strontium, (para. 0054), which overlap the claimed ranges of alkaline earth metals and inorganic phosphates.  Note that Yang et al. further teach the super concentrate additive solution comprises up to 300,000 ppm lithium compound, i.e. up to 30 wt.% lithium compound, (para. 0052), where the organic phosphate(s) and hydroxyphosphono acetic acid component(s) are provided via the calcium, magnesium, strontium, and lithium components and therefore also overlap the claimed ranges of organic phosphates and hydroxyphosphono acetic acid compound(s). 
As to claim 3, although Yang et al. fail to teach the mixture, e.g., the total of the alkaline earth metals, organic phosphates, and inorganic phosphates, is present in an amount ranging from about 1 ppm to about 1000 ppm, note that Yang et al. teaches the super concentrate additive comprises about 1-55 wt.% inorganic phosphate, 0.1-20,000 ppm Ca2+ calcium ion, 0.1-15,000 ppm Mg2+, up to 20,000 ppm Sr2+, and optionally 0-300,000 ppm lithium compound, where the calcium, magnesium, strontium, and/or lithium compounds provide the organic phosphate(s) and hydroxyphosphono acetic acid compound(s), as described above.  Yang et al. further teach the super concentrate additive may be further mixed, i.e., diluted, with water or another heat transfer fluid to produce a desired heat transfer fluid (para. 0015-0017).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range of the mixture by providing water or another heat transfer fluid as taught by Yang et al. to sufficiently dilute the super concentrate of Yang et al. to obtain a corrosion inhibiting heat transfer fluid by adding to water or replenished heat transfer fluid by adding to a spent/another heat transfer fluid.  A person of ordinary skill in the art would be concerned and motivated to discover the minimum amount of super concentrate additive needed in order to obtain a sufficient corrosion inhibiting effect when diluting the super concentrate additive or when adding the super concentrate additive to another fluid. 
As to claim 5, Yang et al. teach the alkaline earth metals comprise magnesium, as described above.
As to claim 6, Yang et al. teach magnesium chloride as an exemplary magnesium compound (para. 0049).  It might be argued some “picking and choosing” is required to arrive at the presently claimed magnesium chloride compound.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang et al., to contain magnesium chloride because the reference is directed to corrosion inhibiting super concentrate additives containing magnesium ions provided by such compound (para. 0049). 
As to claim 7, Yang et al. teach phosphino succinic oligomer(s)/PSO as exemplary calcium compound, magnesium compound, strontium compound, and/or lithium compound (para. 0047, 0049, 0051, and 0053).  It might be argued some “picking and choosing” is required to arrive at the presently claimed presence of a phosphino succinic oligomer.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang et al., to contain a phosphino succinic oligomer because the reference is directed to corrosion inhibiting super concentrate additives containing a calcium compound, a magnesium compound, a strontium compound, and/or a lithium compound comprising PSO. 
As to claims 8 and 9, Yang et al. teach the composition further comprises a dispersant (a water soluble polymer including polyelectrolyte dispersants, para. 0006 and 0026), where the dispersant is a (co)polymer of acrylic acid with sulfonated monomers, a (co)polymer of acrylamide with sulfonated monomers, a copolymer of acrylic acid and 2-acrylamido-2-methylpropane sulfonic acid, and/or a terpolymer of acrylic acid, acrylamide, and sulfonated acrylamide (acrylate/AMPS, i.e., acrylamide methylene sulfonic acid or 2-acrylamido-2-methyl-1-propanesulfonic acid, and acrylate/acrylamide/sulfoalkylacrylamide terpolymers are exemplary water solute electrolyte polymers, para. 0039).
As to claim 10, the organic phosphates taught by Yang et al., described above, meet the claimed limitation that the organic phosphates comprise one or more of a phospheno/phosphino-containing compound, phosphono-containing compound, and/or phosphonate-containing compound.  Yang et al. also teach the inorganic phosphates comprise phosphoric acid (para. 0024). 
As to claim 11, Yang et al.’s super concentrate additive composition meets the claimed limitation that the composition excludes a transition metal.  The required components of the composition (para. 0005) are silent to and do not contain a transition metal, and any additional component disclosed thereafter is merely optional.  
As to claim 12, Yang et al. teach a method of inhibiting corrosion of a metal surface in contact with a medium by adding components, i.e., a mixture, into the medium (adding a super concentrate additive solution to improve corrosion protection of a metal surface, para. 0005, 0012 and 0013) comprising adding an effective amount of one or more alkaline earth metals (the composition comprises a magnesium compound and a calcium compound, para. 0006), one or more inorganic phosphates (a phosphoric acid compound, para. 0006 and 0024), and water (para. 0006, 0015, 0019, and 0020).  
Although Yang et al. fail to explicitly teach the method further comprises adding effective amounts of one or more organic phosphates and a hydroxyphosphono acetic acid, Yang et al. teach the calcium compound includes more than one calcium compound that generates calcium ions including compounds such as calcium-2-phosphonobutane-1,2,4-tricarboxylic acid, calcium-1-hydroxyethane-1,1-diphosphonic acid, calcium-hydroxyphosphono-acetic acid or calcium-2-hydroxyphosphono acetic acid, calcium phosphonosuccinic acid, calcium-PSO where PSO is mono, bis, and oligomeric phosphinosuccinic acid adduct (para. 0047).  The hydroxyphosphono-acetic acid compounds read on the claimed hydroxyphosphono acetic acid compound and the remaining compounds read on the claimed one or more organic phosphates.  Alternatively or furthermore, Yang et al. further teach the optional presence of the same organic compounds as magnesium salts (para. 0049), lithium salts (para. 0051), and/or strontium salts (para. 0053). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang et al., to contain an effective amount of each of alkaline earth metal(s), organic phosphate(s), inorganic phosphate(s), and hydroxyphosphono acetic acid(s) and/or salt(s)/derivative(s) thereof because the reference is directed to corrosion inhibiting compositions and methods of corrosion inhibiting thereof containing such ingredients.  
Yang et al. further teach amounts of the components that amount to a prima facie case of overlap of the claimed 0.1-20% by weight of the one or more alkaline earth metals, 0.1-70% by weight water, 0.1-40% by weight of organic phosphates, and 0.1-60% by weight inorganic phosphates.  Yang et al. teach the super concentrate additive solution comprises 14-38% water by total weight (para. 0020), about 1-55 wt.% inorganic phosphate (active phosphoric acid, para. 0024), about 0.1 mg/L to 20,000 mg/L Ca2+ calcium ion concentration from the calcium compound(s), i.e., up to 2 wt.% calcium, (para. 0048), about 0.1 mg/L to 15,000 mg/L Mg2+ magnesium ion concentration from the magnesium compound(s), i.e., up to 1.5 wt.% magnesium, (para. 0050), up to 20,000 mg/L Sr2+ strontium ion concentration from the strontium compound(s), i.e., up to 2 wt.% strontium, (para. 0054), which overlap the claimed ranges of alkaline earth metals and inorganic phosphates.  Note that Yang et al. further teach the super concentrate additive solution comprises up to 300,000 ppm lithium compound, i.e. up to 30 wt.% lithium compound, (para. 0052), where the organic phosphate(s) component(s) are provided via the calcium, magnesium, strontium, and lithium components and therefore also overlap the claimed range of organic phosphate compound(s). 
As to claims 13 and 14, although Yang et al. fail to teach the mixture, e.g., the total of the alkaline earth metals, organic phosphates, and inorganic phosphates, is present in the medium an amount ranging from about 1 ppm to about 1000 ppm and/or the hydroxyphosphono acetic acid is present in the medium in an amount ranging from about 1 ppm to about 500 ppm, note that Yang et al. teach the super concentrate additive comprises about 1-55 wt.% inorganic phosphate, 0.1-20,000 ppm Ca2+ calcium ion, 0.1-15,000 ppm Mg2+, up to 20,000 ppm Sr2+, and optionally 0-300,000 ppm lithium compound, where the calcium, magnesium, strontium, and/or lithium compounds provide the organic phosphate(s) and hydroxyphosphono acetic acid compound(s), as described above.  Yang et al. further teach the super concentrate additive may be further mixed, i.e., diluted, with water or another heat transfer fluid to produce a desired heat transfer fluid (para. 0015-0017).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges of the mixture and/or hydroxyphosphono acetic acid in the medium by providing water or another heat transfer fluid as taught by Yang et al. to sufficiently dilute the super concentrate of Yang et al. to obtain a corrosion inhibiting heat transfer fluid by adding to water or replenished heat transfer fluid by adding to a spent/another heat transfer fluid.  A person of ordinary skill in the art would be concerned and motivated to discover the minimum amount of super concentrate additive needed in order to obtain a sufficient corrosion inhibiting effect when diluting the super concentrate additive or when adding the super concentrate additive to another fluid. 
As to claim 16, Yang et al. teach the alkaline earth metals comprise magnesium, as described above.  Alternatively, Yang et al. teach phosphino succinic oligomer(s)/PSO as exemplary calcium compound, magnesium compound, strontium compound, and/or lithium compound (para. 0047, 0049, 0051, and 0053).  It might be argued some “picking and choosing” is required to arrive at the presently claimed presence of a phosphino succinic oligomer.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang et al., to contain a phosphino succinic oligomer because the reference is directed to corrosion inhibiting super concentrate additives containing a calcium compound, a magnesium compound, a strontium compound, and/or a lithium compound comprising PSO. 
As to claims 17 and 18, Yang et al. teach the composition further comprises a dispersant (a water soluble polymer including polyelectrolyte dispersants, para. 0006 and 0026), where the dispersant is a (co)polymer of acrylic acid with sulfonated monomers, a (co)polymer of acrylamide with sulfonated monomers, a copolymer of acrylic acid and 2-acrylamido-2-methylpropane sulfonic acid, and/or a terpolymer of acrylic acid, acrylamide, and sulfonated acrylamide (acrylate/AMPS, i.e., acrylamide methylene sulfonic acid or 2-acrylamido-2-methyl-1-propanesulfonic acid, and acrylate/acrylamide/sulfoalkylacrylamide terpolymers are exemplary water solute electrolyte polymers, para. 0039).
As to claim 19, Yang et al.’s super concentrate additive composition meets the claimed limitation that the composition excludes a transition metal.  The required components of the composition (para. 0005) are silent to and do not contain a transition metal, and any additional component disclosed thereafter is merely optional.  
As to claim 21, Yang et al. teach amounts of the components that amount to a prima facie case of overlap of the claimed about 3-20% by weight of the one or more alkaline earth metals for substantially the same reasons described above with regard to claim 1.  Yang et al. teach the super concentrate additive solution comprises about 0.1 mg/L to 20,000 mg/L Ca2+ calcium ion concentration from the calcium compound(s), i.e., up to 2 wt.% calcium, (para. 0048), about 0.1 mg/L to 15,000 mg/L Mg2+ magnesium ion concentration from the magnesium compound(s), i.e., up to 1.5 wt.% magnesium, (para. 0050), up to 20,000 mg/L Sr2+ strontium ion concentration from the strontium compound(s), i.e., up to 2 wt.% strontium, (para. 0054), which two or more taken together overlap the claimed ranges of alkaline earth metals; note, Yang et al. teach more than one alkaline earth metal/compound may be provided (para. 0019). 

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0257868) as applied to claims 1, 3, 5-14, 16-19, and 21 above, and further in view of Fisk (US 4,606,890) or Gill et al. (US 9,175,405).
The disclosure of Yang is relied upon as set forth above. 
Yang et al. teach a method of inhibiting corrosion comprising adding effective amounts of alkaline earth metal(s), organic phosphate(s), inorganic phosphate(s), and hydroxyphosphono acetic acid(s) to a medium, e.g., water, as described above.  Yang et al.’s composition is useful as a heat transfer fluid concentrate for coolant water, i.e., a cooling water system. 
Yang et al. fail to teach the method is carried out during an oil production process or a gas production process or is added to or during sea water, a subterranean formation, and/or a refining process. 
However, Fisk teaches processes for conditioning metal surfaces to inhibit their corrosion by the similar addition of an aqueous system comprising a 2-hydroxy-phosphonacetic acid or salt thereof and a synergistic metal ion species, e.g., calcium, strontium, and/or magnesium (abstract and col. 3 lines 13-17) and the optional presence of additional phosphate compounds as further corrosion inhibitors (col. 4 lines 41-49) where the aqueous systems for which a metal surface may be conditioned include cooling water systems, aqueous engine coolants, oil field applications including those in rock formations, a well bore, and in seawater-containing applications, and a refining process (col. 3 line 60 to col. 4 line 28).  
Alternatively, Gill et al. teach methods of mitigating corrosion via corrosion control compositions in aqueous media contacting metal conduits similarly comprising one or more organic phosphates, one or more inorganic phosphates, a hydroxyphosphono acetic acid (abstract) and the optional presence of alkaline earth metal compounds (lime can be added as a pH adjusting for the aqueous media, col. 5 lines 27-29) where the aqueous medium to which the metal conduits contact comprise seawater, are in a mining, i.e., a refining process, and/or are suitable for protection of metal surfaces in aqueous media in the oil and gas industry (col. 1 lines 35-67, col. 6 lines 24-38, and col. 7 lines 45-52).  
In other words, Fisk and Gill et al. each teach and recognize corrosion protecting/inhibiting compositions comprising alkaline earth metal(s), phosphate(s), and hydroxyphosphono acetic acid are recognized in the art for the purpose of inhibiting corrosion in aqueous cooling water/coolant systems as well as in gas & oil production processes, seawater-containing aqueous media, and in refining processes.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide Yang et al.’s fluid concentrate to an alternative process/media such as an gas or oil production process, a seawater-containing aqueous media, and/or a refining process with a reasonable expectation of success of inhibiting or controlling corrosion in such a process since Fisk and Gill et al. each teach and recognize corrosion protecting/inhibiting compositions similarly comprising alkaline earth metal(s), phosphate(s), and hydroxyphosphono acetic acid are recognized in the art for the purpose of inhibiting corrosion in aqueous cooling water/coolant systems as well as in gas & oil production processes, seawater-containing aqueous media, and in refining processes.  
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Regarding 103 rejections over/based on Yang et al. (US 2016/0257868) Applicant argues Yang et al. provides no motivation to arrive at the instantly claimed composition or method since one of ordinary skill in the art would need to select at least two of a magnesium compound, a calcium compound, and a strontium.  This argument is not persuasive because Yang et al. precisely teaches such.  Para. 0019 of Yang et al. directly teach the composition comprise “a compound selected from the group consisting of a magnesium compound, a lithium compound, a calcium compound, a strontium compound, and combinations thereof”, and “In some embodiments, the super concentrate additive solution includes a magnesium compound and a calcium compound.”  Additionally, the non-zero minimum amounts of calcium ion concentration and magnesium ion concentration (para. 0048 and 0050, respectively), indicate there are at least two alkaline metal earth compounds ; also, the fact that the strontium compound is optional (para. 0054 teach the concentration of strontium ion is “0 to 20000 mg/L”) does not negate the fact that strontium may be present in the composition.  
Applicant further argues the skilled artisan would need to specifically select a hydroxyphosphono-acetic acid as the counter ion for one of the alkaline earth metal compounds and an organic phosphate as the counter ion for the second alkaline earth metal compound, and there is no motivation to specifically select either from the laundry list of at least 29 possible choices recited in the reference.  This argument is not persuasive because at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art provide hydroxyphosphono acetic acid compound(s) and organic phosphate compound(s) in the composition of Yang et al. in order to obtain a corrosion inhibiting composition with a reasonable expectation of success.  At the time of the effective filing date, there was a recognized problem or need in the art that a corrosion inhibiting composition may contain such ingredients (abstract, para. 0019, 0047, 0049, 0051, and 0053).  Although many species of possible compounds are listed, the cited paragraphs nevertheless indeed boil down to a finite number of identified, predictable species of calcium-, magnesium-, lithium-, and/or strontium-compounds useful for providing compositions capable of high corrosion protection performance as a heat transfer fluid concentrate; it is noted Applicant appears to quantify the number of species of each compound in the present arguments.  Following the express teachings that the reference’s compositions may contain compounds that read on the claimed components a person of ordinary skill in the art could have pursued the known compounds and provided them at-once in a composition with a reasonable expectation of success of obtaining a composition capable of high corrosion protection performance as a heat transfer fluid concentrate.  See MPEP 2143, I, E.  Applicant’s concern the only counter ion used in the alkaline earth metal compounds is acetate in exemplary compositions of Yang et al. to support their argument there is no motivation to select alternative counter ion/alkaline earth metal compounds is also not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  See also MPEP 2123 and 2143.01, I.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 12, 2022